UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
      v.                            )                 Criminal No. 08-0242 (PLF)
                                    )
GREGORY JOEL SITZMANN,              )
                                    )
            Defendant.              )
____________________________________)


                           MEMORANDUM OPINION AND ORDER

               Defendant Gregory Joel Sitzmann has filed a Motion to Amend Presentence

Report [Dkt. No. 338] (“Def. Mot.”), which the government does not oppose. As set forth in the

motion, the Presentence Investigation Report (“PSR”) [Dkt. No. 273] concerning Mr. Sitzmann

includes two references to Mr. Sitzmann making threats of violence. At sentencing, however,

the Court made an “explicit finding that there was no credible threat to use violence . . . even

though the government argued that there was.” Sentencing Transcript, Day 3 [Dkt.

No. 305] 46:22-47:05. Mr. Sitzmann contends that the Court’s findings were not conveyed to

the Bureau of Prisons and that “[t]his has affected a number of issues for Mr. Sitzmann within

BOP.” Def. Mot. at 3. Mr. Sitzmann asks the Court to direct the Probation Office to amend the

PSR by deleting the two sentences that refer to threats of violence by Mr. Sitzmann. Id.

               The Court agrees with Mr. Sitzmann that the last sentence of paragraph 48 on

page 8 of the PSR should be deleted.1 That sentence, which is part of the Probation Office’s




       1
              While Mr. Sitzmann’s motion refers to paragraph 48, his proposed order refers to
paragraph 43. The Court believes that the reference to paragraph 43 is a typographical error
because only paragraph 48 discusses a threat of violence.
description of the offense conduct, suggests that Mr. Sitzmann made a threat of violence and is

inconsistent with the Court’s explicit finding that there was no credible threat of violence. The

Court does not agree, however, that clause (1) of the last paragraph on page 38 of the PSR should

be deleted. That is part of the Addendum to the PSR, which summarizes the United States’

objections to the draft PSR and the Probation Office’s responses. The United States’ objections

included a representation that there was a credible threat of violence. See Submission of

Material/Factual Inaccuracies in PSI Report [Dkt. No. 289] ¶ 7. The United States sought an

upward departure under the Sentencing Guidelines on that and other bases. See id. ¶¶ 6-9. The

Court’s ultimate finding that there was no credible threat of violence does not change the fact

that the United States made this objection, or that the Probation Office was required to respond

to the United States’ objection in the Addendum to the PSR.

               Mr. Sitzmann previously filed a pro se Motion Requesting This Court to Amend

Defendants Presentence Report [Dkt. No. 336], which also sought revisions to the PSR based on

the Court’s explicit finding that there was no credible threat of violence. Because the Court with

this order rules upon Mr. Sitzmann’s unopposed motion filed through counsel, it will deny as

moot Mr. Sitzmann’s previously filed pro se motion raising the same issue. It therefore is hereby

               ORDERED that Mr. Sitzmann’s Unopposed Motion to Amend Presentence

Report [Dkt. No. 338] is GRANTED with respect to the request to delete the last sentence of

paragraph 48 on page 8 of the PSR and DENIED with respect to the request to delete clause (1)

of the last paragraph on page 38 of the PSR; it is

               FURTHER ORDERED that the Probation Office shall amend the PSR by deleting

the last sentence of paragraph 48 on page 8; it is

               FURTHER ORDERED that the Probation Office shall transmit copies of the




                                                 2
amended PSR, with this order appended, to the Bureau of Prisons, the United States, and Mr.

Sitzmann via his BOP case manager; and it is

              FURTHER ORDERED that Mr. Sitzmann’s pro se Motion Requesting This Court

to Amend Defendants Presentence Report [Dkt. No. 336] is DENIED as moot.

              SO ORDERED.


                                                          ___/s/_____________________
                                                          PAUL L. FRIEDMAN
                                                          United States District Judge

DATE: August 31, 2021




                                               3